DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 2018/0125156). 

    PNG
    media_image1.png
    292
    521
    media_image1.png
    Greyscale

Bray teaches regarding claims 1-4: A twirl training device, the twirl training device comprising: a mold that has a top side, a bottom side, a front side, and a rear side (see FIG 3), wherein the top side of the mold defines a ball portion, an instep portion that rises upward, from the ball portion, and a heel portion, and wherein the bottom side of the mold defines a front portion, middle portion and rear portion, the front and middle portion slope upward from the rear portion, and wherein the heel portion of the top side of the mold and the rear portion of the bottom of the mold are parallel, wherein the twirl training device is made of a polymer (rubber is one choice per [0004]). 

Bray is silent as to the dimensions and alternative materials and thus does not specifically disclose the following: the mold has a width of at least two and a half inches; an instep portion that rises upward at least two and a half inches at an angle that is from about thirty to about forty five degrees, wherein the top side measures a length of at least seven inches and the bottom side measures a length of at least seven inches, wherein the twirl training device is alternatively made of wood. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bray to have the claimed dimensions and angle of rise since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Bray would not operate differently with the claimed dimensions and angles. Further, applicant places no criticality on the dimensions or angle claimed, indicating only that they are within a broad range of possibilities.  

Regarding the claimed use of wood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wood in the construction of the device of Bray to yield the predictable result of a foot device made of wood for providing an ecologically friendly apparatus. Said use of wood is a matter of obvious design choice since wood is an old and well-known material in the art of footwear and twirling training devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784